      Case 2:20-cv-00145-SMJ     ECF No. 68   filed 01/21/21   PageID.831 Page 1 of 6

                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


1
                                                                 Jan 21, 2021
                                                                     SEAN F. MCAVOY, CLERK
2

3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     JANE DOE,                                 No. 2:20-cv-00145-SMJ
5
                              Plaintiff,
6                                              ORDER SETTING HEARING BY
                 v.                            VIDEOCONFERENCE
7
     ELSON S FLOYD COLLEGE OF
8    MEDICINE AT WASHINGTON
     STATE UNIVERSITY,
9
                              Defendant.
10

11

12         In light of the ongoing public health crisis caused by the outbreak of the

13   Coronavirus Disease 2019 (COVID-19) and the current status of Benton and

14   Yakima Counties in the phased Safe Start plan announced by Washington Governor

15   Jay Inslee, the Court has determined it is in interests of justice to conduct the

16   following motion hearings in this matter remotely: Defendant’s First Motion for

17   Judgment on the Pleadings, ECF No. 31, and Defendant’s Second Motion for

18   Judgment on the Pleadings, ECF No. 41. As such, consistent with Eastern District

19   of Washington General Orders 20-101-3 and 2021-1, the in person hearing on

20   Defendant’s First Motion for Judgment on the Pleadings, ECF No. 31, and




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 1
       Case 2:20-cv-00145-SMJ     ECF No. 68    filed 01/21/21   PageID.832 Page 2 of 6




1    Defendant’s Second Motion for Judgment on the Pleadings, ECF No. 41, currently

2    set for February 9, 2021 and February 11, 2021 are STRICKEN and RESET to

3    February 9, 2021 at 10:30 A.M. by videoconference from Richland Courtroom

4    189 before Judge Salvador Mendoza, Jr.

5          ALL PARTIES MUST READ THE FOLLOWING INFORMATION

6    CAREFULLY,          AS     IT     PROVIDES         IMPORTANT           GUIDANCE

7    CONCERNING THE MANNER IN WHICH THE HEARING IS TO BE

8    CONDUCTED.

9    A.    Hearing Information

10         Hearing content provided via videoconference access MUST NOT be

11   recorded or rebroadcast. Non-parties may call the Court’s public conference line

12   at 1-888-808-6929, Access code 3648461 (no security code required), five minutes

13   before the scheduled conference time. Case participants will be provided with

14   separate call-in details by private email from the Court’s staff to use for this

15   videoconference.

16   B.    Exhibits

17         Any party intending to present exhibits at the hearing shall ensure the exhibits

18   are digitized in a manner compatible with remote presentation. Specifically, counsel

19   shall compile all documents into a single, combined PDF file and ensure each page

20   within the document is consecutively numbered.




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 2
       Case 2:20-cv-00145-SMJ      ECF No. 68    filed 01/21/21   PageID.833 Page 3 of 6




1          In civil cases, the Plaintiff(s) shall consecutively number exhibits from 1

2    through 499 and Defendant(s) shall consecutively number exhibits from 500

3    through 999. In criminal cases, the Government shall consecutively number exhibits

4    from 1 through 999. In single-defendant criminal cases, Defendant shall

5    consecutively number exhibits from 1000 through 1999; in multi-defendant

6    criminal cases, Defendants shall consecutively number exhibits from x000 to x999,

7    substituting “x” for each Defendant’s assigned case identifier (e.g., Defendant 3

8    would number exhibits from 3000 to 3999, etc.).

9          Any exhibit not compatible with the PDF file format (e.g., an audio or video

10   file) must be presented in a readily accessible file format using software commonly

11   available (e.g., .mp4 for video files, and .mp3 for audio files). Each non-PDF file

12   must be clearly identified by its file name. The Government shall name each such

13   file “Government xxxx,” substituting “xxxx” with the number that follows the

14   number assigned to the last exhibit in the combined PDF file. The Plaintiff shall

15   name each such file “Plaintiff xxxx” with “xxxx” replaced by the number following

16   the number assigned to the final exhibit in the combined PDF file. The Defendant

17   shall name each such file “Defendant xxxx,” substituting “xxxx” with the number

18   following the number assigned to the last exhibit in the combined PDF file.

19         Each party shall also submit a list of exhibits the party intends to introduce at

20   the hearing. The parties shall provide their exhibit list in the following format:




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 3
       Case 2:20-cv-00145-SMJ      ECF No. 68     filed 01/21/21   PageID.834 Page 4 of 6




1
                Ex. #   Admitted Description
                1                Photograph of items seized
2
                2                Aerial video surveillance from 1/1/2011.
3                                Start Time: 01:03:23
                                 End Time: 01:09:54
4          Exhibit lists shall include a unique exhibit number and a brief description of

5    the exhibit. For all exhibits consisting of an audio or video file, the exhibit list must

6    designate the precise beginning and ending time indexes of the portion of the file

7    the party intends to use at the hearing.

8          EACH PARTY’S DIGITIZED EXHIBITS AND EXHIBIT LIST

9    SHALL BE PROVIDED ELECTRONICALLY TO (1) ALL OTHER

10   PARTIES, (2) ANY WITNESS WITH WHOM THE PARTY ANTICIPATES

11   USING THE EXHIBIT, AND (3) THE COURT BY EMAIL TO

12   MendozaOrders@waed.uscourts.gov BY NO LATER THAN SEVENTY-

13   TWO (72) HOURS PRIOR TO THE SCHEDULED HEARING.

14         Parties experiencing technical difficulties with digitizing exhibits or

15   electronically delivering them as described above may contact the Court’s help desk

16   by email at HelpDesk@waed.uscourts.gov or by phone at (509) 458-3421.

17   C.    Witnesses

18         Any party intending to present the testimony of a witness, including that of a

19   party, shall be responsible for arranging the witness’s access to the technology

20   necessary to present their testimony (i.e., a suitable computer with high-speed




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 4
          Case 2:20-cv-00145-SMJ   ECF No. 68   filed 01/21/21   PageID.835 Page 5 of 6




1    internet connection, video camera, and microphone) in coordination with the

2    District’s IT professional. To ensure the Court and its staff have adequate

3    opportunity to prepare for the hearing, any party wishing to present the testimony

4    of a witness at the hearing shall so notify the courtroom deputy, and contact the

5    Court’s help desk by email at HelpDesk@waed.uscourts.gov or by phone at

6    (509) 458-3421, by no later than seven days prior to the scheduled hearing.

7            Also, by no later than seven days prior to the scheduled hearing, each party

8    shall file and serve a list of witnesses that party intends to call to testify at the

9    hearing. In criminal matters, the witness list must identify the existence, but need

10   not include the name, of any confidential informant the Government intends to call

11   to testify. Each party shall email copies of their witness list to the Court at

12   MendozaOrders@waed.uscourts.gov.

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER SETTING HEARING BY VIDEOCONFERENCE – 5
       Case 2:20-cv-00145-SMJ     ECF No. 68   filed 01/21/21   PageID.836 Page 6 of 6




1    D.    Sealed Hearings

2          Any party who anticipates requesting to seal all or part of any hearing shall

3    so notify the courtroom deputy by no later than seven days prior to the scheduled

4    hearing.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 21st day of January 2021.

8

9                       _________________________
                        SALVADOR MENDOZA, JR.
10                      United States District Judge

11

12

13

14

15

16

17

18

19

20



     ORDER SETTING HEARING BY VIDEOCONFERENCE – 6
